Citation Nr: 1421317	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-17 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease, cervical and lumbar spine, lumbar spondylosis, and thoracolumbar scoliosis, for the period of November 1, 2006 through January 11, 2012.

3.  Entitlement to a rating in excess of 10 percent for the period of January 12, 2012 through May 9, 2012, and in excess of 20 percent for the period beginning on May 10, 2012, for the service-connected degenerative disc disease, lumbar spine, with lumbar spondylosis and thoracolumbar scoliosis.

4.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an effective date prior to May 10, 2012 the assignment of a 20 percent rating for the service-connected degenerative disc disease of the lumbar spine.

6.  Entitlement to an effective date prior to May 10, 2012 for the assignment of a 10 percent rating for the service-connected degenerative disc disease of the cervical spine.

7.  Entitlement to an effective date prior to May 10, 2012 for the assignment of a separate 20 percent rating for the service-connected low back disability on the basis of radiculopathy of the right lower extremity.

8.  Entitlement to an effective date prior to May 10, 2012 for the assignment of a 10 percent rating for the service-connected low back disability on the basis of radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO that, in pertinent part, granted service connection for degenerative disc disease of the cervical and lumbar spine, lumbar spondylosis, and thoracolumbar scoliosis (assigning a 10 percent rating), and denied service connection for dermatitis (claimed as recurring skin condition).

Subsequently, in a May 2012 rating decision, the RO: (1) discontinued the 10 percent rating for the service-connected degenerative disc disease of the cervical and lumbar spine with lumbar spondylosis and thoracolumbar scoliosis effective on January 12, 2012; (2) assigned a separate rating for the service-connected degenerative disc disease of the lumbar spine with lumbar spondylosis and thoracolumbar scoliosis (10 percent effective on January 12, 2012 and a 20 percent effective May 10, 2012); (3) assigned a separate 10 percent rating for the service-connected degenerative disc disease of the cervical spine, effective on May 10, 2012; (4) granted service connection for radiculopathy of the right lower extremity, with a 20 percent rating effective on May 10, 2012; and (5) granted service connection for radiculopathy of the left lower extremity, with a 10 percent rating, effective on May 10, 2012.

In June 2012, the RO issued a Statement of the Case, only addressing the issues of service connection for dermatitis, and the appropriate rating for the service-connected degenerative disc disease of the lumbar spine with lumbar spondylosis and thoracolumbar scoliosis.  

Thereafter, in July 2012, the Veteran submitted a Notice of Disagreement with the effective dates of the separate ratings granted in the May 2012 rating decision.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the claimed skin condition, there is insufficient evidence as to whether he has a current disability (i.e., a skin condition at any time during the appeal period).  The November 2006 examination diagnosed "intermittent dermatitis, resolved," while noting that the Veteran had outbreaks of dry skin approximately four times per year.  The examiner's opinion failed to sufficiently address whether an actual disability was present, and a new examination is warranted.

Concerning the service-connected lumbar spine disability, the Board notes that evidence in the Veterans Benefits Management System (VBMS), including treatment notes from as late as November 2013, were received prior to certification of the appeal to the Board, and were not addressed in the most recent Supplemental Statement of the Case (SSOC).  38 C.F.R. § 19.37 (2013).  While that SSOC was issued in November 2013, it specifically indicated that the last records reviewed were from December 2012.  

The May 2012 rating decision that granted service connection for a cervical spine disability specifically stated that the separate 10 percent rating was "not part of the appeal process."  The RO was incorrect to separate the cervical spine issue from the appeal, as the Veteran appealed the initial rating assigned to a disability characterized as "degenerative disc disease, cervical and lumbar spine."  

As the Veteran originally submitted a Notice of Disagreement with that rating, which considered the cervical and lumbar disabilities as one, the appropriate rating for the cervical spine disability is on appeal, and the RO should have issued a Statement of the Case concerning that issue.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  

The Board observes that it has not treated the initial ratings assigned to the service-connected radiculopathy of the left and right lower extremities as being on appeal, as the Veteran did not submit a Notice of Disagreement in response to the May 2012 rating decision that granted service connection.  38 C.F.R. §§ 20.200, 20.201 (2013). 

With regard to the earlier effective date issues, the RO similarly failed to issue a Statement of the Case addressing the Veteran's claims.  Manlincon, 12 Vet. App. at 240.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed skin disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS have been reviewed.  

In accordance with the latest worksheets addressing skin disorders the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

The examiner should specifically opine as to whether the Veteran (a) currently has a skin disability, or (b) has had a skin disorder at any time since his separation from active duty.  

If the examiner diagnosis a skin disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The AOJ then should readjudicate the claims of service connection for a skin condition and an increased rating for the service-connected degenerative disc disease of the lumbar spine with lumbar spondylosis and thoracolumbar scoliosis.  If any benefits sought on appeal remain denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

4.  The AOJ also should take all indicated action to issue to the Veteran a Statement of the Case addressing the issue of (a) a rating in excess of 20 percent for the period of May 10, 2012 to the present, for the service-connected degenerative disc disease, lumbar spine, with lumbar spondylosis and thoracolumbar scoliosis; (b) a rating in excess of 10 percent for the service-connected degenerative disc disease of the cervical spine; (c) an effective date prior to May 10, 2012 for the assignment of an increased, 20 percent rating for the service-connected degenerative disc disease of the lumbar spine; (d) an effective date prior to May 10, 2012 for the assignment of a rating of 10 percent for the service-connected degenerative disc disease of the cervical spine; (e) an effective date prior to May 10, 2012 for the assignment of a separate rating of 20 percent for the service-connected radiculopathy of the right lower extremity; and (f) an effective date prior to May 10, 2012 for the assignment of a separate rating of 10 percent for the service-connected radiculopathy of the left lower extremity.

Only if the Veteran files a timely Substantive Appeal (VA Form 9) with respect to any of these particular matters should they be returned to the Board.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

